Exhibit 10.4(b)
June 9, 2009
Willowbridge Associates Inc.
101 Morgan Lane — Suite 180
Plainsboro, N.J. 08536
Attention: Mr Steve R. Crane
      Re:    Management Agreement Renewals
Dear Mr. Crane:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Diversified Futures Fund L.P.     •   Smith Barney
Diversified Futures Fund L.P. II     •   Citigroup Orion Futures Fund L.P.     •
  Citigroup Diversified Futures Fund L.P.     •   CMF Institutional Futures
Portfolio LP     •   CMF Willowbridge Argo Master Fund L.P.     •   Citigroup
Orion Futures Fund (Cayman) Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

              By:    /s/ Jennifer Magro
 
   
 
      Jennifer Magro             Chief Financial Officer & Director          
WILLOWBRIDGE ASSOCIATES INC.
          By:     /s/ Steven R. Crane
 
   
 
     
Steven R. Crane
           
Print Name: Senior Vice President
       

JM/sr

